9DETAILED ACTION
	This is in response to communication received on 8/8/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 4/7/22.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by LYNN (US PGPub 2009/0170179) on claim 1, 5-13, 15-17, 19, 21 and 26-27 is withdrawn because the independent claim 1 has been amended. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LYNN (US PGPub 2009/0170179) on claim 14 and 17-19 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LYNN (US PGPub 2009/0170179) and POPA (US PGPub 2013/0129907) on claim 2-3 is withdrawn because the independent claim 1 has been amended and claim 2 has been cancelled.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LYNN (US PGPub 2009/0170179) and LYNN2 (US PGPub 2017/0022371) on claim 4 is withdrawn because the independent claim 1 has been amended and claim 2 has been cancelled.
Claim(s) 1-3, 5-12, 14 and 16-19, 21 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNN (US PGPub 2009/0170179) in view of POPA (US PGPub 2013/0129907).
As for claim 1, LYNN teaches "In one aspect, described herein are ultrathin films comprising an azlactone functionalized polymer and a primary amine functionalized polymer. Also described herein are ultrathin films including reactive, nonreactive, partially reactive/nonreactive, hydrophobic, hydrophilic, and mixed hydrophobic/hydrophilic ultrathin films" (abstract, lines 1-6), i.e. a method for fabricating a polymer coating on a substrate.
LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to ... spraying ...
In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1-15) and further "In other embodiments, an ultrathin film comprises multiple bilayers, for example two or more bilayers" (paragraph 7 4, lines 12-13) wherein there is a step of reacting the azlactone on the surface of the substrate to another solution of primary amine, alcohol, or thiol functionalized polymer molecules, i.e. a) spraying a substrate with a first solution, suspension, or emulsion comprising a first polymer, wherein at least a portion of individual monomer units of the first polymer are substituted with a first functional group, and wherein the first polymer is deposited on at least a portion of the substrate; and b) spraying the substrate with a second solution, suspension, or emulsion comprising a second polymer, wherein at least a portion of individual monomer units of the second polymer are substituted with a second functional group.
LYNN further teaches “Described herein is an approach to the layer-by-layer assembly of ultrathin, reactive polymer films that makes use of covalent bonds formed between alternating layers” (paragraph 106, lines 1-3), i.e. wherein the second polymer chemically reacts with the first polymer.
	LYNN is silent on wherein the first solution, suspension, or emulsion and the second solution, suspension, or emulsion are sprayed onto the substrate at a spray rate ratio of 1 :7 to 3: 1, and at a combined spray rate of 7.2 ± 1.2 mmol/s.
	POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ).
POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
POPA teaches “Thus, according to the method of the present invention, the interaction between the reactive partners is advantageously controlled by determination of one at least of the following adjustment parameters:… composition and nature of the solvent present in each of the liquids sprayed… flow rate of spraying jets of the different liquids” (paragraph 72-83), i.e. wherein the concentration of the spray of each solution and the flow rate of each rate is a known result effective variable. Examiner further notes that it would be well within the skill of the ordinary artisan to take the concentration and flowrate and calculate a ratio of each spray to each other and a combined spray rate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the spray rate ratio and combined spray rate such that a desired interaction between the reactive partners to produce a desired polymer film is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
LYNN teaches "Also described herein are ultrathin films including ... partially reactive/nonreactive ... ultrafilm thin" (paragraph 6, lines 2-6) and "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties" (paragraph 14, lines 7-12) and “the percentage of azlactone functionalized mer units in a copolymer is selectively adjusted, for example to selectively control the amount of crosslinking in a film comprising an azlactone functionalized copolymer” (paragraph 80, lines 1-4), i.e. thereby forming a polymer coating on the substrate, wherein a portion of the first and second functional groups are unreacted after the second polymer crosslinks with the first polymer. 
As for claim 2, LYNN teaches "In one aspect, described herein are ultrathin films comprising an azlactone functionalized polymer and a primary amine functionalized polymer. Also described herein are ultrathin films including reactive, nonreactive, partially reactive/nonreactive, hydrophobic, hydrophilic, and mixed hydrophobic/hydrophilic ultrathin films" (abstract, lines 1-6), i.e. a method for fabricating a polymer coating on a substrate.
LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to ... spraying ...
In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1-15) and further "In other embodiments, an ultrathin film comprises multiple bilayers, for example two or more bilayers" (paragraph 7 4, lines 12-13) wherein there is a step of reacting the azlactone on the surface of the substrate to another solution of primary amine, alcohol, or thiol functionalized polymer molecules, i.e. a) spraying a substrate with a first solution, suspension, or emulsion comprising a first polymer, wherein at least a portion of individual monomer units of the first polymer are substituted with a first functional group, and wherein the first polymer is deposited on at least a portion of the substrate; and b) spraying the substrate with a second solution, suspension, or emulsion comprising a second polymer, wherein at least a portion of individual monomer units of the second polymer are substituted with a second functional group.
LYNN further teaches “Described herein is an approach to the layer-by-layer assembly of ultrathin, reactive polymer films that makes use of covalent bonds formed between alternating layers” (paragraph 106, lines 1-3), i.e. wherein the second polymer chemically reacts with the first polymer.
LYNN is silent on whether or not the materials are sprayed simultaneously. 
POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ), i.e. wherein comprising simultaneously spraying the substrate with the first and second solution, suspension, or emulsion.
POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
It would have been obvious to one of ordinary skill before the effective filing date to include a step of comprising simultaneously spraying the substrate with the first and second solution, suspension, or emulsion in the process of LYNN because POPA teaches that such a process can produce homogenous thin layers of chemically crosslinked material across large surfaces.
LYNN teaches "Also described herein are ultrathin films including ... partially reactive/nonreactive ... ultrafilm thin" (paragraph 6, lines 2-6) and "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties" (paragraph 14, lines 7-12) and “the percentage of azlactone functionalized mer units in a copolymer is selectively adjusted, for example to selectively control the amount of crosslinking in a film comprising an azlactone functionalized copolymer” (paragraph 80, lines 1-4), i.e. thereby forming a crosslinked polymer coating on the substrate. 
LYNN further teaches “demonstrate that a significant amount of the azlactone functionality in polymer 1 remains unreacted after layer-by-layer deposition with PEI” (paragraph 102, lines 1-3), i.e. wherein a portion of the first and second functional groups are unreacted after the second polymer crosslinks with the first polymer.
As for claim 3, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1- 15), i.e. wherein the solutions are sprayed.
LYNN is silent on comprising continuously spraying the first and second solution, suspension, or emulsion through one or more apertures, while moving the substrate, the one or more apertures, or both, during the spraying process so that a new portion of the substrate is continuously being sprayed in.
POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ).
POPA teaches "Advantageously in the method according to the invention, the surface of the substrate and the spraying nozzles are moveable in relation to each other, so as to ensure the deposition of the thin layer on all of the substrate and to improve the homogeneity of the thin layer" (paragraph 97). POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
It would have been obvious to one of ordinary skill before the effective filing date to include a step of comprising continuously spraying the first and second solution, suspension, or emulsion through one or more apertures, while moving the substrate, the one or more apertures, or both, during the spraying process so that a new portion of the substrate is continuously being sprayed in the process of LYNN because POPA teaches that such a process can produce homogenous thin layers of chemically cross-linked material across large surfaces.
As for claim 5, LYNN teaches "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties" (paragraph 14, lines 7-12), i.e. comprising reacting the unreacted functional groups of the first and second polymer from step b) to impart additional chemical or structural properties to the polymer coating.
As for claim 6, Examiner notes that the claim as written, requires wherein the formed polymer coating has a nanoscale or microscale porosity. Examiner notes that a nanoscale or microscale porosity—as written—does not require an actual value. In fact, the language of the claim references only an inherent property that describes the physical state of an object (porosity) and a scale at which to represent that property (microscale or nanoscale). As such, any porosity falls within the scope of the claim as it any porosity, including a porosity of zero, can be represented in a nanoscale or a microscale.
As such, it is the position of the Examiner that LYNN inherently teaches wherein the formed polymer coating has a nanoscale or microscale porosity. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 7, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1- 15) and further "In other embodiments, an ultrathin film comprises multiple bilayers, for example two or more bilayers" (paragraph 7 4, lines 12-13) wherein there is a step of reacting the azlactone on the surface of the substrate to another solution of primary amine, alcohol, or thiol functionalized polymer molecules, i.e. wherein a porous layer of the first polymer is deposited on at least a portion of the substrate, and a porous layer of the second polymer is deposited on at least a portion of the first polymer layer, thereby forming a porous coating on the substrate having at least two polymer layers.
As for claim 8, LYNN teaches "In other embodiments, an ultrathin film comprises multiple bilayers, for example two or more bilayers" (paragraph 7 4, lines 12-13), i.e. wherein steps a) and b) are repeated two or more times.
As for claim 9, LYNN teaches "In a preferred embodiment, the exposing steps are each separated by one or more rinsing steps, for example rinsing with a substance substantially free of primary amines, a substance substantially free of alcohols, a substance substantially free of thiols, a substance substantially free of azlactones or any combination of these. In some embodiments, rinsing includes placing the surface in a rinse bath. Useful rinsing agents include, but are not limited to: organic solvents, acetone" (paragraph 12, line 1-9), i.e. further comprising applying a rinse solvent or solution after step a) is performed and/or after step b) is performed, wherein the rinse solvent or solution is selected from the group consisting of: acetone.
As for claim 10, LYNN teaches "Azlactone functionalized polymers useful with aspects described herein include an azlactone functionalized polymer having a formula FX1 ... wherein xis an integer 0, 1 or 2; and each R 1 is independently selected from the group consisting of: hydrogen, alkyl groups, alkenyl groups, alkynyl groups, carbocyclic groups, heterocyclic groups, aryl groups, heteroaryl groups, alkoxy groups, aldehyde groups, ether groups, and ester groups, any of which may be substituted or unsubstituted." (paragraph 17, lines 1-3; see full paragraph for full definition) and having the structure shown below:

    PNG
    media_image1.png
    398
    685
    media_image1.png
    Greyscale

i.e. wherein the first polymer comprises a functionalized azlactone having the formula defined in the claim 10 wherein xis O or the integers 1 or 2; and each Rt is independently selected from the group consisting of: hydrogen, alkyl groups, alkenyl groups, alkynyl groups, carbocyclic groups, heterocyclic groups, aryl groups, heteroaryl groups, alkoxy groups, aldehyde groups, ether groups, and ester groups, any of which may be substituted or unsubstituted.
As for claim 11, LYNN teaches "poly(2-vinyl-4,4-dimethylazlactone) is one example of an azlactone functionalized polymer" (paragraph 59, lines 8-11 ), i.e. wherein the first polymer comprises a polymer selected from the group consisting of poly(vinyl- 4, 4-dimethylazlactone ).
As for claim 12, LYNN teaches "poly(2-vinyl-4,4-dimethylazlactone) is one Page 7 example of an azlactone functionalized polymer" (paragraph 59, lines 8-11), i.e. wherein the first polymer comprises unhydrolyzed, hydrolyzed, or partially hydrolyzed poly(vinyl- 4,4-dimethylazlactone) (PVDMA).
As for claim 14, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to solution bath ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1-15).
LYNN further teaches "Fabrication of Multilayered Films. Solutions of branched poly(ethyleine imine) (PEI) or poly(2-vinyl-4,4'dimethylazlactone (polymer 1, PVDMA) were prepared in acetone solution (20 mM with respect to the molecular weight of the polymer repeat unit)" (paragraph 109, lines 1-5), i.e. wherein in an embodiment using solution bath for the application process, acetone serves as the solvent for both the first and second solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the first solution, suspension, or emulsion comprises acetone in the spraying embodiment of LYNN because LYNN teaches that spraying was a known equivalent to bath solution application and that acetone was a solvent for solutions with both the azlactone functionalized polymer and the primary amine, alcohol or thiol functionalized polymer molecules.
As for claim 16, LYNN teaches "Useful copolymers for some embodiments include copolymers of primary amine functionalized polymers and polyolefins" (paragraph 22, lines 1-3), i.e. wherein the second polymer comprises an optionally functionalized polymer selected from the group consisting of polyolefins.
As for claim 17, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to solution bath ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1-15), "In other embodiments, an ultrathin film comprises multiple bilayers, for example two or more bilayers" (paragraph 7 4, lines 12-13) wherein there is a step of reacting the azlactone on the surface of the substrate to another solution of primary amine, alcohol, or thiol functionalized polymer molecules, and LYNN teaches "poly(2- vinyl-4,4-dimethylazlactone) is one example of an azlactone functionalized polymer" (paragraph 59, lines 8-11 ), i.e. wherein the first polymer is PVDMA.
LYNN further teaches "Fabrication of Multilayered Films. Solutions of branched poly(ethyleine imine) (PEI) or poly(2-vinyl-4,4'dimethylazlactone (polymer 1, PVDMA) were prepared in acetone solution (20 mM with respect to the molecular weight of the polymer repeat unit)" (paragraph 109, lines 1-5), i.e. wherein the second polymer is PEI. Examiner notes that this embodiment is applied using a bath coating technique. However, as noted above, spraying was a known equivalent to the solution bath. Therefore, it would have been obvious to one of ordinary skill in the art to have the second polymer is PEI in an embodiment of spraying. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
As for claim 18, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to solution bath ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1-15).
LYNN further teaches "Fabrication of Multilayered Films. Solutions of branched poly(ethyleine imine) (PEI) or poly(2-vinyl-4,4'dimethylazlactone (polymer 1, PVDMA) were prepared in acetone solution (20 mM with respect to the molecular weight of the polymer repeat unit)" (paragraph 109, lines 1-5), i.e. wherein in an embodiment using solution bath for the application process, acetone serves as the solvent for both the first and second solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the second solution, suspension, or emulsion comprises acetone in the spraying embodiment of LYNN because LYNN teaches that spraying was a known equivalent to bath solution application and that acetone was a solvent for solutions with both the azlactone functionalized polymer and the primary amine, alcohol or thiol functionalized polymer molecules.
As for claim 19, LYNN teaches "it may be desirable to fully or partially react any residual azlactone moieties of an ultrathin film. In an embodiment, an ultrathin film further comprises a primary amine. Without wishing to be bound by any particular theory, it is believed that at least a portion of unreacted azlactone groups of the azlactone functionalized polymer in an ultra thin film undergo a reaction with a primary amine included in an ultrathin film, for example a chemical reaction such as a covalent bond forming reaction. FIG. 2B illustrates post-fabrication modification of an ultrathin film by reaction with a primary amine (R-HN2, for example where RA-NH2 is decylamine" (paragraph 88, lines 1-12), i.e. wherein at least a portion of the unreacted functional groups in the first or second polymer is reacted with an amine ... having the formula RHN2 wherein Risa substituted or unsubstituted C1 to C20 alkyl group or a substituted or unsubstituted C2 to C20 alkenyl group.
As for claim 20, LYNN teaches "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties. In some embodiments, such residual reactivity is utilized to further add additional material to the ultrathin film, for example by further exposing the ultrathin film to one or more solutions comprising a primary amine, alcohol or thiol functionalized
As for claim 21, LYNN teaches "it may be desirable to fully or partially react any residual azlactone moieties of an ultrathin film. In an embodiment, an ultrathin film further comprises a primary amine. Without wishing to be bound by any particular theory, it is believed that at least a portion of unreacted azlactone groups of the azlactone functionalized polymer in an ultra thin film undergo a reaction with a primary amine included in an ultrathin film, for example a chemical reaction such as a covalent bond forming reaction. FIG. 2B illustrates post-fabrication modification of an ultrathin film by reaction with a primary amine (R-HN2, for example where RA-NH2 is decylamine" (paragraph 88, lines 1-12), i.e. wherein at least a portion of unreacted functional groups in the first or second polymer is reacted with an amine selected from the group consisting of decylamine.
As for claim 26, LYNN teaches "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties. In some embodiments, such residual reactivity is utilized to further add additional material to the ultrathin film, for example by further exposing the ultrathin film to one or more solutions comprising a primary amine, alcohol or thiol functionalized polymer or an azlactone functionalized polymer" (paragraph 14, lines 7-17), and "Thiol functionalized polymers are useful with aspects described herein. Thiol functionalized polymers include, but are not limited to: poly(methacrylic acid) functionalized with cysteamine" (paragraph 25, lines 1-4), i.e. further comprising adding a multifunctional small molecule and/or functionalized nanoparticle, wherein the multifunctional small molecule or functionalized nanoparticle, wherein the multifunctional small molecule or functionalized nanoparticle are able to form cross/inks with the first polymer, second polymer or both.
As for claim 27, LYNN teaches "When a portion of the azlactone or primary amine, alcohol or thiol functional groups remain unreacted within such a polymeric film they are available for subsequent or later reaction, for example with other primary amine, alcohol, thiol or azlactone moieties, including both polymeric and non-polymeric moieties. In some embodiments, such residual reactivity is utilized to further add additional material to the ultrathin film, for example by further exposing the ultrathin film to one or more solutions comprising a primary amine, alcohol or thiol functionalized polymer or an azlactone functionalized polymer" (paragraph 14, lines 7-17), and "Thiol functionalized polymers are useful with aspects described herein. Thiol functionalized polymers include, but are not limited to: poly(methacrylic acid) functionalized with cysteamine" (paragraph 25, lines 1-4), i.e. wherein the multifunction small molecule or functionalized nanoparticle comprises ... cystamine.
As for claim 28, LYNN teaches "poly(2- vinyl-4,4-dimethylazlactone) is one example of an azlactone functionalized polymer" (paragraph 59, lines 8-11 ), i.e. wherein the first polymer is PVDMA.
LYNN further teaches "Fabrication of Multilayered Films. Solutions of branched poly(ethyleine imine) (PEI) or poly(2-vinyl-4,4'dimethylazlactone (polymer 1, PVDMA) were prepared in acetone solution (20 mM with respect to the molecular weight of the polymer repeat unit)" (paragraph 109, lines 1-5), i.e. wherein the second polymer is PEI.
LYNN further teaches “Useful rinsing agents include, but are not limited to: organic solvents, acetone, DMSO, THF, DMF, CH2Cl2 , CHC13 , CC14 and/or any combination of these” (paragraph 12, lines 8-10), i.e. wherein DMSO is a known equivalent to acetone. It would have been obvious to one of ordinary skill in the art to have wherein both the first and second solution, suspension or emulsion comprises… DMSO because it was a known equivalent to the acetone solvent specifically referenced in examples.
As for claim 29, LYNN is silent on wherein the first solution, suspension, or emulsion and the second solution, suspension, or emulsion are sprayed onto the substrate at a spray rate ratio of 1 :7 to 3: 1, and at a combined spray rate of 7.2 ± 1.2 mmol/s.
	POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ).
POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
POPA teaches “Thus, according to the method of the present invention, the interaction between the reactive partners is advantageously controlled by determination of one at least of the following adjustment parameters:… composition and nature of the solvent present in each of the liquids sprayed… flow rate of spraying jets of the different liquids” (paragraph 72-83), i.e. wherein the concentration of the spray of each solution and the flow rate of each rate is a known result effective variable. Examiner further notes that it would be well within the skill of the ordinary artisan to take the concentration and flowrate and calculate a ratio of each spray to each other and a combined spray rate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the spray rate ratio and combined spray rate such that a desired interaction between the reactive partners to produce a desired polymer film is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 30, LYNN is silent on wherein the first solution, suspension, or emulsion and the second solution, suspension, or emulsion are sprayed onto the substrate at a spray rate ratio of 1:3 to 1.9:1.
POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ).
POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
POPA teaches “Thus, according to the method of the present invention, the interaction between the reactive partners is advantageously controlled by determination of one at least of the following adjustment parameters:… composition and nature of the solvent present in each of the liquids sprayed… flow rate of spraying jets of the different liquids” (paragraph 72-83), i.e. wherein the concentration of the spray of each solution and the flow rate of each rate is a known result effective variable. Examiner further notes that it would be well within the skill of the ordinary artisan to take the concentration and flowrate and calculate a ratio of each spray to each other and a combined spray rate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the spray rate ratio and combined spray rate such that a desired interaction between the reactive partners to produce a desired polymer film is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim(s) 4 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over LYNN (US PGPub 2009/0170179) and POPA (US PGPub 2013/0129907) as applied to claim 1 and 3, further in view of LYNN2 (US PGPub 2017/0022371).
As for claim 4, LYNN teaches "A method for making an ultra thin film comprises the steps of exposing a surface to a first solution comprising a primary amine functionalized polymer, an alcohol functionalized polymer or a thiol functionalized polymer; and exposing the surface to a second solution comprising an azlactone functionalized polymer. In specific embodiments, exposing includes, but is not limited to ... spraying ... In an embodiment, upon exposing the surface to the second solution, azlactone functionalized polymer molecules react with at least a portion of the adhered primary amine, alcohol or thiol functionalized polymer molecules" (paragraph 7, lines 1- 15), i.e. wherein the solutions are sprayed.
LYNN is silent on said method comprises laterally moving the substrate relative to the one or more apertures using one or more spools or rollers.
POPA teaches "The invention relates to a method for providing organic, semiorganic, mineral, inorganic and hybrid thin layers and thin layers containing nanoparticles, by simultaneous or alternate spraying of solutions of reactive partners (that is polymer/polymer interacting by hydrogen bonding, polyelectrolyte/small oligoion, inorganic compounds, etc.) on the surface of a solid substrate" (abstract; see further Fig. 1 ), i.e. wherein comprising simultaneously spraying the substrate with the first and second solution, suspension, or emulsion.
POPA teaches "Advantageously in the method according to the invention, the surface of the substrate and the spraying nozzles are moveable in relation to each other, so as to ensure the deposition of the thin layer on all of the substrate and to improve the homogeneity of the thin layer" (paragraph 97), i.e. said method comprises laterally moving the substrate relative to the one or more apertures.
POPA teaches "The technique of simultaneous spraying according to the method of the present invention enables a chemical cross-linking in situ of thin layers by adding compounds that react with the sprayed solutions" (paragraph 250, lines 1-4) and "the spraying method according to the present invention is easy to use for covering large surfaces with homogeneous layers" (paragraph 23).
It would have been obvious to one of ordinary skill before the effective filing date to include a step of said method comprises laterally moving the substrate relative to the one or more apertures in the process of LYNN because POPA teaches that such a process can produce homogenous thin layers of chemically cross-linked material across large surfaces.
POPA is silent on using one or more apertures using one or more spools or rollers.
However, Examiner notes that rollers and spools are well known in the art to be used to move substrates relative to coating apparatuses. It would have been within the skill of the ordinary artisan to move the substrate of POPA and LYNN with a roller. Further, , it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the spools or rollers. It is the position of the examiner that the criticality on the spools or rollers does not provide patentable distinction as the spools or rollers appears to incidental absent evidence.
LYNN and POPA are silent on wherein the substrate is a flexible material. 
LYNN2 teaches "This invention provides slippery liquid-infused porous surfaces (SLIPS) using nanoporous or microporous and chemically reactive polymer multilayers" (abstract, lines 1-3), "In an embodiment, the first polymer layer of the bilayer comprises a functionalized azlactone" (paragraph 15, lines 1-2) and "In an embodiment, the second polymer layer of the bilayer is optionally functionalized and comprises an amine functionalized polymer, an alcohol functionalized polymer, or a thiol functionalized polymer" (paragraph 18, lines 1-4).
LYNN2 teaches "This approach is straightforward to implement and can be used to fabricate physically and chemically durable slippery liquid-infused porous surfaces on objects of arbitrary shape, size, and topology ( e.g., on objects that are curved or hollow, on surfaces that are hard or soft, and on objects that are flexible, reconfigurable, or able to be transferred to other surfaces without loss of slippery behavior)" (paragraph 6, lines 6- 13), i.e. wherein the substrate is a flexible material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the coatings of LYNN to a substrate wherein the substrate is a flexible material because LYN N2 teaches that such coatings can fabricate physically and chemically durable slippery liquid-infused porous surfaces to flexible substrates.
As for claim 22, LYNN is silent on further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating.
LYNN2 teaches "These materials are fabricated by infusion of viscous oils into porous surfaces, yielding interfaces that allow other fluids to slide off ( e.g., with sliding angles as low as 2°)" (paragraph 3, lines 3-6) and "The present invention is directed to the design of slippery liquid-infused porous surfaces (SLIPS) and surface coatings that are based on the infusion of oils into nanoporous or microporous polymer multilayer films fabricated by "reactive" or "covalent" layer-by-layer assembly" (paragraph 6, lines 1-5).
LYNN2 teaches "c) exposing the substrate to an oil wherein said oil coats at least a portion of the multilayer film and said oil at least partially fills the pores of at least a portion of said multilayer film" (paragraph 8, lines 14-17), i.e. further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating.
It would have been obvious to one of ordinary skill before the effective filing date to include . further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating in the process of LYNN because LYNN2 teaches that doing so creates a slippery liquid infused porous surface which allow other fluids to slide off.
As for claim 23, LYNN is silent on further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating.
LYNN2 teaches "These materials are fabricated by infusion of viscous oils into porous surfaces, yielding interfaces that allow other fluids to slide off ( e.g., with sliding angles as low as 2°)" (paragraph 3, lines 3-6) and "The present invention is directed to the design of slippery liquid-infused porous surfaces (SLIPS) and surface coatings that are based on the infusion of oils into nanoporous or microporous polymer multilayer films fabricated by "reactive" or "covalent" layer-by-layer assembly" (paragraph 6, lines 1-5).
LYNN2 teaches "ii) an oil selected from the group consisting of a silicone oil, a vegetable oil, a mineral oil, a thermotropic liquid crystal, and combinations thereof, wherein said oil coats at least a portion of the multilayer polymer film and said oil at least partially fills the pores of at least a portion of said multilayer polymer film" (paragraph 34), i.e. further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating and wherein the oil is selected from the group consisting of a silicone oil, a vegetable oil, a mineral oil, a thermotropic liquid crystal, and combinations thereof.
It would have been obvious to one of ordinary skill before the effective filing date to include . further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating and wherein the oil is selected from the group consisting of a silicone oil, a vegetable oil, a mineral oil, a thermotropic liquid crystal, and combinations thereof in the process of LYNN because LYNN2 teaches that doing so creates a slippery liquid infused porous surface which allow other fluids to slide off.
As for claim 24, LYNN further teaches "Fabrication of Multilayered Films. Solutions of branched poly(ethyleine imine) (PEI) or poly(2-vinyl-4,4'dimethylazlactone (polymer 1, PVDMA) were prepared in acetone solution (20 mM with respect to the molecular weight of the polymer repeat unit)" (paragraph 109, lines 1-5), and "it may be desirable to fully or partially react any residual azlactone moieties of an ultrathin film. In an embodiment, an ultrathin film further comprises a primary amine. Without wishing to be bound by any particular theory, it is believed that at least a portion of unreacted azlactone groups of the azlactone functionalized polymer in an ultra thin film undergo a reaction with a primary amine included in an ultrathin film, for example a chemical reaction such as a covalent bond forming reaction. FIG. 2B illustrates post-fabrication modification of an ultrathin film by reaction with a primary amine (R-HN2, for example where RA-NH2 is decylamine" (paragraph 88, lines 1-12), i.e. wherein the polymer coating comprises one or more PVDMA/PEI polymer layers, which are further functionalized with n-decylamine.
LYNN is silent on wherein the polymer coating is infused with a silicone oil or an anisotropic thermotropic liquid crystal.
L YNN2 teaches "These materials are fabricated by infusion of viscous oils into porous surfaces, yielding interfaces that allow other fluids to slide off ( e.g., with sliding angles as low as 2°)" (paragraph 3, lines 3-6) and "The present invention is directed to the design of slippery liquid-infused porous surfaces (SLIPS) and surface coatings that are based on the infusion of oils into nanoporous or microporous polymer multilayer films fabricated by "reactive" or "covalent" layer-by-layer assembly" (paragraph 6, lines 1-5).
LYNN2 teaches "ii) an oil selected from the group consisting of a silicone oil, a vegetable oil, a mineral oil, a thermotropic liquid crystal, and combinations thereof, wherein said oil coats at least a portion of the multilayer polymer film and said oil at least partially fills the pores of at least a portion of said multilayer polymer film" (paragraph 34), i.e. further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating and wherein the polymer coating is infused with a silicone oil or an anisotropic thermotropic liquid crystal. 
It would have been obvious to one of ordinary skill before the effective filing date to include . further comprising the step of exposing the polymer coating to an oil, wherein said oil coats at least a portion of the polymer coating and/or at least partially fills the pores of at least a portion of the polymer coating and wherein the polymer coating is infused with a silicone oil or an anisotropic thermotropic liquid crystal in the process of LYNN because LYNN2 teaches that doing so creates a slippery liquid infused porous surface which allow other fluids to slide off.
As for claim 25, LYNN is silent on wherein the substrate is a container for containing liquids or gels, wherein the first polymer, second polymer, and oil are selected so that said liquid or gel has reduced adhesion to the container.
LYNN2 teaches "This invention provides slippery liquid-infused porous surfaces (SLIPS) using nanoporous or microporous and chemically reactive polymer multilayers" (abstract, lines 1-3), "In an embodiment, the first polymer layer of the bilayer comprises a functionalized azlactone" (paragraph 15, lines 1-2) and "In an embodiment, the second polymer layer of the bilayer is optionally functionalized and comprises an amine functionalized polymer, an alcohol functionalized polymer, or a thiol functionalized polymer" (paragraph 18, lines 1-4).
LYNN2 teaches "This approach is straightforward to implement and can be used to fabricate physically and chemically durable slippery liquid-infused porous surfaces on objects of arbitrary shape, size, and topology ( e.g., on objects that are curved or hollow, on surfaces that are hard or soft, and on objects that are flexible, reconfigurable, or able to be transferred to other surfaces without loss of slippery behavior)" (paragraph 6, lines 6- 13), i.e. wherein when the objects are curved they form a container.
LYNN2 teaches "These materials are fabricated by infusion of viscous oils into porous surfaces, yielding interfaces that allow other fluids to slide off ( e.g., with sliding angles as low as 2°)" (paragraph 3, lines 3-6), i.e. wherein the first polymer, second polymer, and oil are selected so that said liquid or gel has reduced adhesion to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the substrate is a container for containing liquids or gels, wherein the first polymer, second polymer, and oil are selected so that said liquid or gel has reduced adhesion to the container in the process of LYNN because LYNN2 teaches that such a process can produce an object that is slippery and allows for other liquids to slip off the treated surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717